DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on August 19, 2022. Claims 2-4, 9-11, and 16-17 are canceled. Claims 21-22 are new. Claims 1, 5-8, 12-15, and 18-22 are pending and will be considered for examination.

Response to Arguments
I.	Claim Rejections - 35 USC § 103
Applicant argues that combination of Gopinath, Perkowitz, Vij, and Goldstein fails to teach "in response to updating the interest profile after determining the first stage within the travel booking process, determining that the current stage in the travel booking process comprises a second stage different from the first stage"; and specifically that Goldstein fails to teach performing determination of a stage "in response to updating the interest profile after determining the first stage within the travel booking process”. Examiner disagrees. Goldstein [0027] teaches that key terms are extracted from conversations and stored in a user profile, account or data structure. Goldstein [0065] and [0068] teach that the stored key terms are used to determine a stage in the booking process, and that the stage determination may be repeated for numerous stages. See the more detailed analysis in updated 103 rejection below. Therefore, in combination, these cites from Goldstein teach the limitation in question. 
Applicant further argues that Goldstein ”determines the booking process in response to detecting certain words in a communication and not in response to an update to an interest profile”. Examiner disagrees. As described in [0027], [0065], and [0068], key words are extracted from the conversation, stored in the user profile, and then used to determine multiple stages over time. Therefore, under broadest reasonable interpretation, Goldstein teaches the contested limitations. This is especially the case considering Applicant’s disclosure is vague about how determining the stage occurs “in response” to updating the interest profile. For example, the Specification paragraphs that Applicant cites as supporting the amendments ([0085], [0090], and [0096]) describe updating the interest classifiers in the user’s profile based on certain conditions, but noticeably absent is any discussion of how the stage is determined “in response to updating” the user profile, or how “in response to updating” is to be interpreted. 
Finally, Applicant argues “Further, paragraph 27 of Goldstein mentions analyzing data in a communication to determine whether to respond and to store such key terms in a profile” and therefore does not teach the amended limitations. Examiner disagrees with this analysis. The fact that Goldstein, theoretically, may not respond to each conversation to extract and store key terms in a profile does not negate the fact that when the key terms are extracted and stored in the user profile, a subsequent booking phase is, in fact, determined in response to the updating of the stored user profile. Further, the language of Goldstein [0027] does not preclude the case where the communication data is analyzed and the key terms are stored in the profile each time. 
Therefore, Applicant’s arguments are not persuasive and the 103 rejection is maintained. 
















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.




















Claims 1, 5-8, 12-15, and 18-22 are rejected under AJA 35 U.S.C.103 as being unpatentable over Gopinath et al., U.S. 2011/0066497 A1 ("Gopinath") in view of Perkowitz et al., U.S. 2014/0032452 A1 ("Perkowitz") in view of Vij et al., US 2019/0244253 A1 ("Vij") in view of Goldstein et al., US 2017/0132536 A1 ("Goldstein"). 


Regarding claim 1, Gopinath discloses a method comprising: 
determining a first interest classifier and a second interest classifier for a first user account of an online marketplace system, the first interest classifier indicating a level of interest in a first classification category and the second interest classifier indicating a level of interest in a second classification category, the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction . . . model . . . (Gopinath: [0070-0071], [0074-0077], [0102] - cohort analysis ["a first interest extraction model"] can be used to identify groups of users who exhibit similar behaviors over a set of interactions. More specifically, users' characteristics, their carefully elicited preferences, and a history of their ratings of the items are maintained in the user profile 664. Each individual user can then be assigned to one or more cohort groups ["first interest classifier"]". Examiner notes that [“second interest classifier”] and [“second classification category”] are taught by the above cited paragraphs because “user can then be assigned to one or more cohort groups”. In addition, [0082] lines 6-12 state “This advertisement 375 includes two items that the advertising engine 270 has identified as relevant given this particular user's interests (["first interest classifier"] and [“second interest classifier”]), together with a promotional offer from Overstock. Note that in general, the multiple items being displayed in one advertisement can belong to different categories of products ([“first classification category”] and [“second classification category”])”), . . . 
causing presentation of the first content item on a client device associated with the first user account, the first content item presented via a first channel that is separate from the online marketplace system (Gopinath: [0079-0083], [0102], [0126], Fig. 3A - "Once a list of items is selected for advertising, the advertising engine 270 determines the specific form in which these items will be presented . . . initially, when a user is viewing a publisher's site (e.g., CNN.com) ["a first channel"], an advertisement 375 for Overstock.com ["the online marketplace system"] is visually displayed at a prescribed location on this website. This advertisement 375 includes two items ["the first content item"] that the advertising engine 270 has identified as relevant given this particular user's interests, together with a promotional offer from Overstock"); 
receiving, from the client device, a request to access the online marketplace system, the request having originated from the first content item presented on the client device (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks ["a request to access the online marketplace system"] on the advertisement 375 ["the first content item"], a personalized dynamic landing page 377 is provided in the user's browser to display an extended array of product recommendations for this user"); 
selecting at least a first product recommendation based on the first interest classifier, the second interest classifier ([0082] lines 6-12 state “This advertisement 375 includes two items that the advertising engine 270 has identified as relevant given this particular user's interests (["first interest classifier"] and [“second interest classifier”]), together with a promotional offer from Overstock. Note that in general, the multiple items being displayed in one advertisement can belong to different categories of products ([“first classification category”] and [“second classification category”])"), and the first content item (Gopinath: [0080-0083], Fig. 3A - "This new list of items shown in the dynamic landing page 377 may extend beyond the list of items previously displayed in the advertisement 375 ... the new list is determined by the service provider 250based on the profiling information provided by the dynamic profiler 260 ["the first interest classifier," see 0102] and may also depend on the particular item ["the first content item"] (if more than one are offered) on which the user clicked at the publisher's website. For instance, if the user clicks on the 'Dining Chairs' item in the advertisement 375, chair- or furniture-related items ["a first product recommendation"] may be promoted to the top of the list of candidate items to be shown in the landing page 377 to reflect the user's explicit interest in chairs."); 
generating a landing webpage of the online marketplace system, the landing webpage including the first product recommendation (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 ["a landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"); and 
causing presentation of the landing webpage on the client device (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 ["a landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"). 
	Gopinath fails to explicitly disclose the first interest extraction machine learning model . . . having been trained using labeled training profile data from multiple user accounts of the online marketplace system, the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category. However, Perkowitz does teach the first interest extraction machine learning model . . . having been trained using labeled training profile data from multiple user accounts of the online marketplace system, the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category (Perkowitz: [0114], [0122-0137]- "Once behavior data and personality data from the baseline user group has been collected, it is encoded to be fed to a learning algorithm. Each member's behavior is represented as a series of visits, each identifying features of the visit that are relevant to the personality traits that the system is attempting to learn ... Once the visits are encoded, summary statistics about the corresponding features can be computed for each member of the baseline group ... Once each member is encoded as a set of features and a set of personality classifications has been determined, standard machine learning algorithms can be applied to learn a model that predicts the latter from the former. Each personality dimension is treated as an independent class to be learned. The result of this process is a predictive model for each personality dimension ([“first classification category”] and [“second classification category”]); the models take the above computed statistics as input and output estimates of a user's affinity with each personality trait [“set of labels”]. Thus, the personality module 620 has been initialized using the baseline user group."). This known technique is applicable to the recommendation method of Gopinath as they share characteristics and capabilities, namely they are directed to generating recommendations based on profile data.
It would have been recognized that applying the known technique of a first interest extraction model having been trained using labeled training profile data from multiple user accounts of an online marketplace system, as taught by Perkowitz, to the teachings of Gopinath would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporates such references into similar methods. Further, including that a first interest extraction model has been trained using labeled training profile data from multiple user accounts of an online marketplace system, as taught by Perkowitz, into the recommendation method of Gopinath would have been recognized by those of ordinary skill in the art as resulting in an improved method for generating recommendations based on profile data by immediately providing meaningful recommendations (Perkowitz: [0114]).
Gopinath fails to explicitly disclose the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction machine learning model and the second interest classifier having been determined using the profile data of the first user account as input into a second interest extraction machine learning model, . . . the second interest extraction machine learning model having been trained using labeled training profile data from multiple user accounts of the online marketplace system, the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category. However, Vij does teach the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction machine learning model and the second interest classifier having been determined using the profile data of the first user account as input into a second interest extraction machine learning model (para [0128] lines 1-19 and para [0132] lines 1-16; see also fig 4 element 450, para [0024] lines 1-13, and para [0029] lines 1-7), . . . the second interest extraction machine learning model having been trained using labeled training profile data from multiple user accounts of the online marketplace system (para [0119] line 1 – para [0122] line 10; see also fig 4 elements 430-440, para [0024] lines 1-13, para [0029] lines 1-7, and para [0107] lines 1-12), the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category (para [0107] lines 1-12; see also para [0024] lines 1-13, and para [0029] lines 1-7). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vij into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Vij teaches: 
Machine learning is a field of computer science that gives computers the ability to learn without being explicitly programmed. For example, a machine learning model may be trained on a set of training data, such that the model may be used to process live data to generate useful predictions and/or classifications (para [0002] lines 1-6); 

By using the set of machine learning models to identify prospective targets for the campaign, the digital intelligence platform conserves processing resources and/or network resources that might otherwise be used to identify prospective targets that are unlikely to be receptive to a particular campaign (para [0035] lines 1-6); and 

In this way, digital intelligence platform 230 is able to train the set of machine learning models that are able to identify prospective targets for the campaign. Furthermore, by selectively using generic features and/or contextualized features to process profile information values, digital intelligence platform 230 conserves processing resources and/or network resources relative to an inferior cloud platform that inefficiently processes profile information values in a manner that leads to sparsity and/or overfitting (para [0127] lines 1-9). 

In addition, it would have been recognized that applying the known technique of the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction machine learning model and the second interest classifier having been determined using the profile data of the first user account as input into a second interest extraction machine learning model, the second interest extraction machine learning model having been trained using labeled training profile data from multiple user accounts of the online marketplace system, and the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category, as taught by Vij, to the teachings of Gopinath, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
	Gopinath fails to explicitly disclose 
generating an interest profile based on the first and second interest classifiers; 
determining based on the interest profile that a current stage in a travel booking process comprises a first stage associated with the first user account; 
detecting an update to one of the first and second interest classifiers; 
updating the interest profile in response to detecting the update to the one of the first and second interest classifiers; 
in response to updating the interest profile after determining the first stage within the travel booking process, determining that the current stage in the travel booking process comprises a second stage different from the first stage, 
selecting, based on the current stage within the travel booking process, a first content item from a set of content items for the first user account.  
However, Goldstein does teach 
generating an interest profile ([0027] - Once the data is validated, the communication is passed to the analysis engine 206, which processes the communication and analyzes data in the communication to identify one or more key terms and a sentiment of each user for use in determining whether to respond and how to respond (e.g., with a question or with options, such as travel components for a travel itinerary) for the one or more users involved in the conversation. In some example embodiments, the analysis engine 206 parses the communication to identify (or extract) the key terms. The key terms may then be associated with the user(s) involved in the conversation and stored to a profile, account, or data structure linked to the user(s) [here, claimed [interest profile] is taught by the key terms identified from the user communication and stored to the profile, account or data structure linked to the user]  in the data storage) based on the first and second interest classifiers ([0065] - In some embodiments, the sentiment analysis module 306 infers where the user is within the travel lifecycle based on the language and key terms in the communication a first travel phase (also referred to as an “exploratory phrase”), the user is looking for help with ideas. Some examples of language used include: “looking for ideas,” [claimed first interest classifier] “romantic beach vacation;” [claimed second interest classifier] or “Euro trip” [example of an additional interest classifier]. Examiner notes that the interest profile is generated based on the first and second interest classifiers because the interest classifiers are key words which are associated with the user and stored to the user profile, account, or data structure as described in [0027] above); 
determining based on the interest profile that a current stage in a travel booking process comprises a first stage associated with the first user account ([0065] - The sentiment analysis module 306 is configured to determine a sentiment of the user and thus identify a phase in a travel lifecycle that the user is currently at. In some embodiments, the sentiment analysis module 306 infers where the user is within the travel lifecycle based on the language and key terms in the communication [claimed determining based on the interest profile] a first travel phase (also referred to as an “exploratory phrase”) [claimed a current stage in a travel booking process comprises a first stage associated with the first user account], the user is looking for help with ideas. Some examples of language used include: “looking for ideas,” “romantic beach vacation;” or “Euro trip”. Examiner notes that determining the stage is based on the interest profile because the stage is determined from key words which are stored in the user profile, account, or data structure as described in [0027] above); 
detecting an update to one of the first and second interest classifiers ([0068] - A second travel phase (also referred to as the consideration phase) involves the user still trying to decide on their travel plans. In this phrase, the key terms may include, for example “thinking about” and “trying to decide between” [here, “thinking about” and “trying to decide between” teach the claimed [first and second interest classifiers]; an update is detected because key terms are constantly being analyzed and used to update the user profile, as described in [0027] above]); 
updating the interest profile in response to detecting the update to the one of the first and second interest classifiers ([0027] - Once the data is validated, the communication is passed to the analysis engine 206, which processes the communication and analyzes data in the communication to identify one or more key terms and a sentiment of each user for use in determining whether to respond and how to respond (e.g., with a question or with options, such as travel components for a travel itinerary) for the one or more users involved in the conversation. In some example embodiments, the analysis engine 206 parses the communication to identify (or extract) the key terms [claimed in response to detecting the update to the one of the first and second interest classifiers (i.e., the key terms)]. The key terms may then be associated with the user(s) involved in the conversation and stored to a profile, account, or data structure linked to the user(s) [claimed updating the interest profile] in the data storage); 
in response to updating the interest profile after determining the first stage within the travel booking process, determining that the current stage in the travel booking process comprises a second stage different from the first stage ([0068] - A second travel phase (also referred to as the consideration phase) involves the user still trying to decide on their travel plans [claimed determining that the current stage in the travel booking process comprises a second stage different from the first stage]. In this phrase, the key terms may include, for example “thinking about” and “trying to decide between”. [Examiner notes that determining that the that the current stage in the travel booking process comprises a second stage different from the first stage occurs in response to updating the interest profile, because the user profile is updated by storing new key terms as every conversation occurs, as described in [0027] above - and the stage is determined based on the key terms as described in [0068]]). 
selecting, based on the current stage within the travel booking process, a first content item from a set of content items for the first user account ([0027] lines 1-19 - “Once the data is validated, the communication is passed to the analysis engine 206, which processes the communication and analyzes data in the communication to identify one or more key terms and a sentiment [claimed based on the determined stage within the travel booking process - Examiner notes that [0065] cited above shows that the sentiment is based on a phase in the travel lifecycle] of each user for use in determining whether to respond and how to respond ( e.g., with a question or with options, such as travel components for a travel itinerary) for the one or more users involved in the conversation. In some example embodiments, the analysis engine 206 parses the communication to identify (or extract) the key terms. The key terms may then be associated with the user(s) involved in the conversation and stored to a profile, account, or data structure linked to the user(s) in the data storage 220. The analysis engine 206 also determines the sentiment of the user(s) which indicates whether the networked travel system 102 should respond in the conversation, when to respond in the conversation, and what information to present in the response (e.g., level of detail to respond with [claimed first content item from a set of content items]). The analysis engine 206 will be discussed in more detail in connection with FIG. 3 below”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Goldstein into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Goldstein teaches: 
The networked travel system 102 is configured to work with a user (e.g., customer) through a travel lifecycle and to understand individual and group travel needs by recognizing unique scenarios within conversations in which the networked travel system 102 is also participant (e.g., the user includes the networked travel system 102 as a recipient of the communication). The networked travel system 102 is further configured to facilitate booking of travel components or options (e.g., hotel room, flights(s), rental car, event tickets) and to monitor booked travel components for delays, likely causes of future delays (e.g., storm clouds approaching), and cancellations (para [0022] lines 3-14). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Goldstein into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Goldstein teaches that generating an interest profile based on the first and second interest classifiers; determining based on the interest profile that a current stage in a travel booking process comprises a first stage associated with the first user account; detecting an update to one of the first and second interest classifiers; updating the interest profile in response to detecting the update to the one of the first and second interest classifiers; determining that the current stage in the travel booking process comprises a second stage different from the first stage, in response to updating the interest profile after determining the first stage within the travel booking process; and selecting, based on the current stage within the travel booking process, a first content item from a set of content items for the first user account provides the advantage of obviating the need for a customer to navigate to a plurality of service providers and perform numerous searches at each service provider in order to determine different travel options, which reduces the load on computing resources ([0017]). 
In addition, it would have been recognized that applying the known technique of generating an interest profile based on the first and second interest classifiers; determining based on the interest profile that a current stage in a travel booking process comprises a first stage associated with the first user account; detecting an update to one of the first and second interest classifiers; updating the interest profile in response to detecting the update to the one of the first and second interest classifiers; determining that the current stage in the travel booking process comprises a second stage different from the first stage, in response to updating the interest profile after determining the first stage within the travel booking process; and selecting, based on the current stage within the travel booking process, a first content item from a set of content items for the first user account, as taught by Goldstein, to the teachings of Gopinath, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Regarding claim 5, The cited prior art teaches the method of claim 1, and Gopinath further discloses further comprising: 
selecting a second content item for the first user account based on at least the first interest classifier (Gopinath: [0070-0071], [0075-0077], [0102]- "Each individual user can then be assigned to one or more cohort groups ["first interest classifier"], for which cohort-specific recommendations ["a second content item"] (e.g., in the form of editorial lists) can be generated based on cohort parameters"); and 
causing presentation of the second content item from the set of content items on the client device associated with the first user account, the second content item presented via a second channel that is separate from the online marketplace system (Gopinath: [0079-0083], [0102], [0126], Fig. 3A - "Once a list of items is selected for advertising, the advertising engine 270 determines the specific form in which these items will be presented ... initially, when a user is viewing a publisher's site (e.g., CNN.com) ["a second channel"], an advertisement 375 for Overstock.com ["the online marketplace system"] is visually displayed at a prescribed location on this website. This advertisement 375 includes two items ["the second content item"] that the advertising engine 270 has identified as relevant given this particular user's interests, together with a promotional offer from Overstock"). 
Regarding claim 6, The cited prior art teaches the method of claim 5, and Gopinath further discloses further comprising: 
receiving, from the client device, a subsequent request to access the online marketplace system, the subsequent request originated from the second content item presented on the client device (Gopinath: [0080-0083], [0110-0111], [0126], Fig. 3A - "When the user clicks ["a subsequent request to access the online marketplace system"] on the advertisement 375 ["the second content item"], a personalized dynamic landing page 377 is provided in the user's browser to display an extended array of product recommendations for this user"); 
selecting at least a second product recommendation based on the first interest classifier, the first content item and the second content item (Gopinath: [0080-0083], Fig. 3A - "This new list of items shown in the dynamic landing page 377 may extend beyond the list of items previously displayed in the advertisement 375 ... the new list is determined by the service provider 250 based on the profiling information provided by the dynamic profiler 260 ["the first interest classifier," see 0102] and may also depend on the particular item ["the first/second content item"] (if more than one are offered) on which the user clicked at the publisher's website. For instance, if the user clicks on the 'Dining Chairs' item in the advertisement 375, chair- or furniture-related items [" a second product recommendation"] may be promoted to the top of the list of candidate items to be shown in the landing page 377 to reflect the user's explicit interest in chairs."); 
generating a second landing webpage of the online marketplace system, the second landing webpage including the second product recommendation (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 [" a second landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"); and 
causing presentation of the second landing webpage on the client device (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 ["a second landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"). 

Regarding claim 7, The cited prior art teaches the method of claim1, including [machine learning model], and Gopinath further discloses wherein the first content item is selected using the first interest classifier as input into a content recommendation . . . model and the first product recommendation is selected using the first interest classifier and the first content item as input into a product recommendation . . . model (Gopinath: [0070-0071], [0073], [0102] - "the advertising engine 270 forms a ranked list of items to be advertised to the user by modeling the attributes of the individual items obtained as a result of the catalog processing 272. In some examples, the advertising engine 270 may employ a model ["a content recommendation model"] ... ad creation 274 can be carried out as user-driven, context-driven, cohort-driven, or a combination thereof' - "the recommendation engine 680 ["a product recommendation model"] can make use of additional or alternative techniques for finding personalized recommendations to users, either individually or in groups ... ").


Regarding claim 8, all the limitations in machine claim 8 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases.

Regarding claim 12, The cited prior art teaches the method of claim 1. 
	Gopinath fails to explicitly disclose 
wherein the current stage comprises an indication that a location associated with a particular type of weather has been selected by the first user account. 
However, Goldstein does teach 
wherein the current stage comprises an indication that a location associated with a particular type of weather has been selected by the first user account ([0059] lines 1-2 and [0062] lines 1-2 - “Other information may be inferred by the inference module 304. As examples: . . . ‘Someplace warm’ [claimed stage because “someplace warm” indicates an initial stage where the user has not decided on a particular destination, and claimed particular type of weather is taught by “warm”] taps into a database of seasonal weather patterns in cities around the world”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Goldstein into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Goldstein teaches: 
The networked travel system 102 is configured to work with a user (e.g., customer) through a travel lifecycle and to understand individual and group travel needs by recognizing unique scenarios within conversations in which the networked travel system 102 is also participant (e.g., the user includes the networked travel system 102 as a recipient of the communication). The networked travel system 102 is further configured to facilitate booking of travel components or options (e.g., hotel room, flights(s), rental car, event tickets) and to monitor booked travel components for delays, likely causes of future delays (e.g., storm clouds approaching), and cancellations (para [0022] lines 3-14). 

In addition, it would have been recognized that applying the known technique of a stage comprising an indication that a location associated with a particular type of weather has been selected by the first user account, as taught by Goldstein, to the teachings of Gopinath, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Regarding claim 13, The cited prior art teaches the method of claim 1. 
Gopinath fails to explicitly disclose 
wherein the current stage comprises an initial research stage in which an output of the first interest classifier comprises an undecided parameter indicating that a destination associated with the travel booking process has not been decided by the first user account. 
However, Goldstein does teach 
wherein the current stage comprises an initial research stage in which an output of the first interest classifier comprises an undecided parameter indicating that a destination associated with the travel booking process has not been decided by the first user account ([0065] lines 1-10 - “The sentiment analysis module 306 is configured to determine a sentiment of the user and thus identify a phase in a travel lifecycle [claimed stage] that the user is currently at. In some embodiments, the sentiment analysis module 306 infers where the user is within the travel lifecycle based on the language and key terms in the communication a first travel phase (also referred to as an ‘exploratory phrase’), the user is looking for help with ideas [claimed initial research stage in which an output of the first interest classifier comprises an undecided parameter indicating that a destination associated with the travel booking process has not been decided]. Some examples of language used include: ‘looking for ideas [claimed first interest classifier],’ ‘romantic beach vacation [example of an additional interest classifier];’ or ‘Euro trip [example of an additional interest classifier]’”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Goldstein into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Goldstein teaches: 
The networked travel system 102 is configured to work with a user (e.g., customer) through a travel lifecycle and to understand individual and group travel needs by recognizing unique scenarios within conversations in which the networked travel system 102 is also participant (e.g., the user includes the networked travel system 102 as a recipient of the communication). The networked travel system 102 is further configured to facilitate booking of travel components or options (e.g., hotel room, flights(s), rental car, event tickets) and to monitor booked travel components for delays, likely causes of future delays (e.g., storm clouds approaching), and cancellations (para [0022] lines 3-14). 

In addition, it would have been recognized that applying the known technique of a stage comprising an initial research stage in which an output of the first interest classifier comprises an undecided parameter indicating that a destination associated with the travel booking process has not been decided by the first user account, as taught by Goldstein, to the teachings of Gopinath, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Regarding claim 14, The cited prior art teaches the method of claim 1. 
Gopinath fails to explicitly disclose 
further comprising: storing a plurality of content items each associated with a different level of specificity, wherein the first content item is selected from the plurality of content items based on a level of specificity of the first content item and the first and second interest classifiers. 
However, Goldstein does teach 
further comprising: storing a plurality of content items each associated with a different level of specificity, wherein the first content item is selected from the plurality of content items based on a level of specificity of the first content item and the first and second interest classifiers ([0023] lines 8-12 - “The networked travel system 102 automatically analyzes the communication [claimed first and second interest classifiers] to determine whether and how to respond in the conversation (e.g., whether to ask a question or provide recommendations, and the specificity of the recommendation [claimed wherein the first content item is selected from the plurality of content items based on a level of specificity of the first content item and the first and second interest classifiers])”; see also [0065] lines 1-10 - “The sentiment analysis module 306 is configured to determine a sentiment of the user and thus identify a phase in a travel lifecycle that the user is currently at. In some embodiments, the sentiment analysis module 306 infers where the user is within the travel lifecycle based on the language and key terms in the communication a first travel phase (also referred to as an ‘exploratory phrase’), the user is looking for help with ideas. Some examples of language used include: ‘looking for ideas [claimed first interest classifier],’ ‘romantic beach vacation [claimed second interest classifier];’ or ‘Euro trip [example of an additional interest classifier]’”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Goldstein into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Goldstein teaches: 
The networked travel system 102 is configured to work with a user (e.g., customer) through a travel lifecycle and to understand individual and group travel needs by recognizing unique scenarios within conversations in which the networked travel system 102 is also participant (e.g., the user includes the networked travel system 102 as a recipient of the communication). The networked travel system 102 is further configured to facilitate booking of travel components or options (e.g., hotel room, flights(s), rental car, event tickets) and to monitor booked travel components for delays, likely causes of future delays (e.g., storm clouds approaching), and cancellations (para [0022] lines 3-14). 

In addition, it would have been recognized that applying the known technique of storing a plurality of content items each associated with a different level of specificity, wherein the first content item is selected from the plurality of content items based on a level of specificity of the first content item and the first and second interest classifiers, as taught by Goldstein, to the teachings of Gopinath, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Regarding claims 15 and 18-20, all the limitations in medium claims 15 and 18-20 are closely parallel to the limitations of method claims 1 and 5-7 analyzed above and rejected on the same bases. 

Regarding claim 21, the cited prior art teaches the method of claim 1, and Gopinath further discloses further comprising: receiving input that causes the client device to navigate to the landing webpage of the online marketplace (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks ["a request to access the online marketplace system"] on the advertisement 375 ["the first content item"], a personalized dynamic landing page 377 is provided in the user's browser to display an extended array of product recommendations for this user"). 
Gopinath fails to explicitly disclose 
wherein the current stage in the booking process is determined in response to receiving the input that causes the client device to navigate to the landing webpage of the online marketplace.  
	However, Goldstein does teach 
wherein the current stage in the booking process is determined ([0065] - The sentiment analysis module 306 is configured to determine a sentiment of the user and thus identify a phase in a travel lifecycle that the user is currently at. In some embodiments, the sentiment analysis module 306 infers where the user is within the travel lifecycle based on the language and key terms in the communication a first travel phase (also referred to as an “exploratory phrase”) [claimed current stage in the booking process is determined], the user is looking for help with ideas. Some examples of language used include: “looking for ideas,” “romantic beach vacation;” or “Euro trip”) in response to receiving the input that causes the client device to navigate to the landing webpage of the online marketplace ([0047] - The data storage 220 maintains accounts or data structures linked to each user of the networked travel system 102. The data structures include past search history [claimed input that causes the client device to navigate to the landing], past travel purchase history, current travel planning information (e.g., key terms identified by the analysis engine 206), user preferences, booked itineraries, and any other user specific information that can be used by the networked travel system 102 to customize search results and responses to the each user; see also [0059]-[0060] - Other information may be inferred by the inference module 304. As examples: “My last trip” references back to a user's prior search or booking history [here, “My last trip” detected in conversation references back to a user’s prior search, as described in [0047] above. This information is then used to determine the current stage as described in [0065] cited above - therefore teaching “in response to receiving the input that causes the client device to navigate to the landing webpage of the online marketplace”]).  
It would have been obvious at the effective filing date to combine Goldstein with Gopinath for the reasons identified above in claim 1. 

Regarding claim 22, the cited prior art teaches the method of claim 1. 
Gopinath fails to explicitly disclose 
further comprising: 
obtaining a first value associated with the first interest classifier; 
obtaining a second value associated with the second interest classifier; and 
determining the current stage in the booking process based on a combination of the first and second values.
However, Goldstein does teach 
further comprising: 
obtaining a first value associated with the first interest classifier; 
obtaining a second value associated with the second interest classifier ([0065] - The sentiment analysis module 306 is configured to determine a sentiment of the user and thus identify a phase in a travel lifecycle that the user is currently at. In some embodiments, the sentiment analysis module 306 infers where the user is within the travel lifecycle based on the language and key terms in the communication a first travel phase (also referred to as an “exploratory phrase”), the user is looking for help with ideas. Some examples of language used include: “looking for ideas,” [claimed first interest classifier] “romantic beach vacation;” [claimed second interest classifier] or “Euro trip” [example of an additional interest classifier]. One way that the sentiment analysis module 306 infers the “exploratory-ness” of words (or any other characteristic of words) is using an algorithmic technique known as “word embeddings,” which allows the sentiment analysis module 306 to understand a “distance” between words in a multi-dimensional “meaning” vector-space [here, the first value and second value are taught by “a ‘distance’ between words in a multi-dimensional ‘meaning’ vector-space”]. For example, “budget” and “cheapest” are both very similar, whereas “cow” and “cheapest” are not [Examiner notes that [0065] applies to multiple interest classifiers, therefore teaching claimed “first value” and “second” value associated with “first interest classifier” and “second interest classifier”]); and 
determining the current stage in the booking process based on a combination of the first and second values ([0069] - In a third travel phase (also referred to as a purchase phase), a decision has been made by the user to purchase travel components. In this phase, the key terms may include, for example “find me,” “need,” and “get me.” [here, “find me”, “need”, and “get me”, are interest classifiers having associated values (as described in [0065] above) which are used to determine the current stage - therefore, teaching claimed “determining the current stage in the booking process based on a combination of the first and second values”]).
It would have been obvious at the effective filing date to combine Goldstein with Gopinath for the reasons identified above in claim 1. 












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun (US 2019/0130364 A1) [0070] teaches using machine learning to tailor recommendations to user interests. 
Bapna (US 2014/0229102 A1) [0123]-[0124]  teaches assigning values to user interests with regard to travel. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684             

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684